DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 20170176826) in view of Ahn et al. (US 20170176798).
Regarding claim 1, Tsuda discloses (Figs. 1-30) a display device comprising: a first transistor (combination of 2-4); a first insulating layer (3) over a channel formation region of the first transistor; a first conductive layer (5) over the first insulating layer; a second insulating layer (6) over the first transistor, the first insulating layer, and the first conductive layer; a pixel electrode (9) over the second insulating layer; a third insulating layer (10) over the pixel electrode; a common electrode (12) over the third insulating layer; and a liquid crystal layer (22) over the common electrode, wherein the common electrode comprises a region overlapping with the first conductive layer with the pixel electrode (9) therebetween, wherein in a first connection portion (portion where OP2 is located), the pixel electrode is electrically connected to the first transistor, wherein in a second connection portion (portion where OP3 is located), the first conductive layer (5) is electrically connected to the common electrode (12), and wherein each of the first conductive layer, the pixel electrode, and the common electrode is configured to transmit visible light.
Tsuda does not necessarily disclose a semiconductor layer containing silicon; and wherein the first conductive layer contains one or more kinds selected from indium, zinc, and tin. 
Ahn discloses (Figs. 1-12) a semiconductor layer (ACT) containing silicon (section 0045); and wherein the first conductive layer (102) contains one or more kinds selected from indium, zinc, and tin (section 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ahn to obtain material that has high heat resistance and to obtain material that transmit light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Tsuda discloses (Figs. 1-30) in the second connection portion (portion where OP3 is located), the first conductive layer (5) comprises a region in contact with the common electrode (12).
Regarding claim 3, Tsuda discloses (Figs. 1-30) a display device comprising: a first transistor (combination of 2-4) and a second transistor (combination of 2-4 in adjacent pixel); a first insulating layer (3) over a channel formation region of the first transistor; a first conductive layer (5) over the first insulating layer; a second insulating layer (6) over the first transistor, the second transistor, the first insulating layer, and the first conductive layer; a pixel electrode (9) over the second insulating layer; a third insulating layer (10) over the pixel electrode; a common electrode (12) over the third insulating layer; and a liquid crystal layer (22) over the common electrode, wherein the common electrode comprises a region overlapping with the first conductive layer (5) with the pixel electrode therebetween, wherein in a first connection portion (portion where OP2 is located), the pixel electrode is electrically connected to the first transistor, wherein in a second connection portion (portion where OP3 is located), the first conductive layer (5) is electrically connected to the second transistor, and wherein each of the first conductive layer, the pixel electrode, and the common electrode is configured to transmit visible light.
Tsuda does not necessarily disclose a semiconductor layer containing silicon; and wherein the first conductive layer contains one or more kinds selected from indium, zinc, and tin. 
Ahn discloses (Figs. 1-12) a semiconductor layer (ACT) containing silicon (section 0045); and wherein the first conductive layer (102) contains one or more kinds selected from indium, zinc, and tin (section 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ahn to obtain material that has high heat resistance and to obtain material that transmit light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Tsuda discloses (Figs. 1-30) an area of a region where the pixel electrode (9) and the first conductive layer (5) overlap with each other is larger than an area of a region where the pixel electrode and the common electrode (12) overlap with each other.
Regarding claim 10, Tsuda discloses (Figs. 1-30) a thickness of the second insulating layer (6) between the first conductive layer and the pixel electrode is smaller than a thickness of the third insulating layer (10) between the pixel electrode and the common electrode.
Regarding claim 19, Tsuda discloses (Figs. 1-30) an area of a region where the pixel electrode (9) and the first conductive layer (5) overlap with each other is larger than an area of a region where the pixel electrode and the common electrode (12) overlap with each other.
Regarding claim 20, Tsuda discloses (Figs. 1-30) a thickness of the second insulating layer (6) between the first conductive layer and the pixel electrode is smaller than a thickness of the third insulating layer (10) between the pixel electrode and the common electrode.
Claims 5, 13-14, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda and Ahn in view of Morita (US 20170219893).
Regarding claim 5, Tsuda does not necessarily disclose a second conductive layer over the first insulating layer, wherein the first conductive layer and the second conductive layer comprise the same material, and wherein in the first connection portion, the pixel electrode comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor.
Morita discloses (Figs. 1-29) a second conductive layer (71) over the first insulating layer, wherein the first conductive layer (21) and the second conductive layer comprise the same material (section 0053), and wherein in the first connection portion, the pixel electrode (7, 98) comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to maintain electrical connections. 
Regarding claim 13, Tsuda does not necessarily disclose a display module comprising: the display device; and at least one of a connector and an integrated circuit.
Morita discloses (Figs. 1-29) a display module comprising: the display device; and at least one of a connector (170, 175) and an integrated circuit (160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to supply various kinds of voltages, clocks, and image data.
Regarding claim 14, Tsuda discloses (Figs. 1-30) an electronic device comprising: the display module; and at least one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button (a liquid crystal display device inherently has a housing and an operation button).
Regarding claim 16, Tsuda does not necessarily disclose a second conductive layer over the first insulating layer, wherein the first conductive layer and the second conductive layer comprise the same material, and wherein in the first connection portion, the pixel electrode comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor.
Morita discloses (Figs. 1-29) a second conductive layer (71) over the first insulating layer, wherein the first conductive layer (21) and the second conductive layer comprise the same material (section 0053), and wherein in the first connection portion, the pixel electrode (7, 98) comprises a region in contact with the second conductive layer and the second conductive layer comprises a region in contact with one of a source and a drain of the first transistor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to maintain electrical connections. 
Regarding claim 21, Tsuda does not necessarily disclose a display module comprising: the display device; and at least one of a connector and an integrated circuit.
Morita discloses (Figs. 1-29) a display module comprising: the display device; and at least one of a connector (170, 175) and an integrated circuit (160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morita to supply various kinds of voltages, clocks, and image data.
Regarding claim 22, Tsuda discloses (Figs. 1-30) an electronic device comprising: the display module; and at least one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button (a liquid crystal display device inherently has a housing and an operation button).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 9-10, 13-14, 16, and 19-22 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Beak et al. (US 20190179440).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871